DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ira Matsil on 05/05/2022.
Claims 6 and 7, lines 4 and 6, remove -can be- and insert “is configured to be”.
Claims 6 and 7, lines 11, remove -can rotate- and insert “is configured to rotate”.
Claim 6, line 39, remove -can be- and insert “is configured to be”.
Claim 8, lines 5, 7, and 37. Remove -can be- and insert “is configured to be”.
Claim 8, line 12, remove -can rotate- and insert “is configured to rotate”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the motor-driven door latch for vehicle as claimed in the independent claims 6, 7, and 8.
Regarding claims 6, 7, and 8, the prior art of record, including a combination of Takagi et al. (US 20180023325) and Gomez et al. (FR 2919647), disclose a motor-driven door latch for vehicle relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 6, the prior art fails to teach a motor-driven door latch for vehicle, a catch part caught on a striker mounted on the vehicle, a door locking and releasing part, comprising a main motor, a first drive gear, a first driven gear, and a first operating lever that is engaged with the first driven gear, A motor-driven emergency door releasing part including an auxiliary motor that includes a second drive gear, a second driven gear, a master locking link including a hook, and a pressurizing spring, an inside emergency operating lever connected with an inside handle, an outside emergency operating lever connected with an outside handle, a manual emergency door release part connected with the inside emergency operating lever, wherein the inside emergency operating lever is installed to be rotatable and one end portion of the inside emergency operating lever is provided with a pressurizing flange; and wherein the master locking link is provided with a rotation inducing flange that corresponds to the pressurizing flange and can be pressed by the pressurizing flange down to rotate the master locking link. Regarding claim 7, the prior art fails to teach a motor-driven door latch for vehicle, a catch part caught on a striker mounted on the vehicle, a door locking and releasing part, comprising a main motor, a first drive gear, a first driven gear, and a first operating lever that is engaged with the first driven gear, A motor-driven emergency door releasing part including an auxiliary motor that includes a second drive gear, a second driven gear, a master locking link including a hook, and a pressurizing spring, an inside emergency operating lever connected with an inside handle, an outside emergency operating lever connected with an outside handle, a manual emergency door release part connected with the inside emergency operating lever, wherein the outside emergency operating lever is installed to be rotatable, one end portion of the outside emergency operating lever being provided with a wire hole with which a wire is connected and another end portion of the outside emergency operating lever being formed with a first long hole; and wherein the master locking link is provided with a pin shaft inserted into the first long hole. Regarding claim 8, the prior art fails to teach a motor-driven door latch for vehicle, a catch part caught on a striker mounted on the vehicle, a door locking and releasing part, comprising a main motor, a first drive gear, a first driven gear, and a first operating lever that is engaged with the first driven gear, A motor-driven emergency door releasing part including an auxiliary motor that includes a second drive gear, a second driven gear, a master locking link including a hook, and a pressurizing spring, an inside emergency operating lever connected with an inside handle, an outside emergency operating lever connected with an outside handle, a manual emergency door release part connected with the inside emergency operating lever, and a key cylinder into which a key for the vehicle can be inserted, the key cylinder being provided with a key nut that is connected with one end portion of a key lever, another end portion of the key lever being connected with the second driven gear. One of ordinary skill in the art would not find it obvious to modify the motor-driven door latch for vehicle of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the motor-driven door latch for vehicle of claims 6, 7, and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675